IN THE MATTER OF THE PETITION                              In the
FOR REINSTATEMENT OF MIKE MEIER
TO THE BAR OF MARYLAND                                    Court of Appeals

                                                          of Maryland

                                                          Misc. Docket AG No. 79

                                                          September Term, 2017

                                            ORDER


       Upon consideration of the Petition for Reinstatement of Mike Meier and the response

filed thereto by Bar Counsel, in the above captioned case, it is this 19th day of June, 2018,

       ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby,

GRANTED, and the petitioner, Mike Meier, be, and is hereby, reinstated to the practice of

law in this State; and it is further


       ORDERED, that the Clerk of the Court shall replace the name of Mike Meier upon the

register of attorneys entitled to practice law in this State and certify that fact to the Trustees of

the Client Protection Fund and the Clerks of all judicial tribunals in this state.



                                                               /s/ Mary Ellen Barbera
                                                               Chief Judge
                                                                     Suzanne C. Johnson
                              Court of appeal(                          Chief Deputy
                                    of illarplaub                      Marie Warrick
                                                                      Doneice Bumette
                   Robert C. filurobp Courts of Zipped Outfitting    Rachael Spicknall
                                361 Rothe jfkulebarb                Kisha Taylor-Wallace
                                                                          Deputies
                        sanitapolis, jilarplattb 21401-1699
                                                                       Allison Festa
                                                                    Administrative Support
                                  410-260-1500
Bessie M. Decker                 1-800-926-2583                           Sara Rice
                                                                       Senior Recorder
      Clerk
                                                                         Sandra Belt
                                 NO T ICE                             Assistant Recorder


                                 June 19, 2018


         I, Bessie M. Decker, Clerk of the Court of Appeals of Maryland,

   do hereby certify that the name of



                         MIRE MEIER

                         5625 76TH Street
                         Cabin John, Maryland 20818


  has been replaced upon the register of attorneys in this Court as

  of June 19, 2018. Notice of this action is certified in accordance

  with Maryland Rule 19-761.

         IN TESTIMONY WHEREOF, I have hereunto set my hand as Clerk and

  affixed the seal of the Court of Appeals of Maryland this nineteenth

  day of June, 2018.



                                          /s/ Bessie M. Decker
                                                Clerk
                                      Court of Appeals of Maryland




                                                                    TTY FOR DEAF: 410-260-1554